                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:13CR284

         vs.
                                                               ORDER ON APPEARANCE FOR
CESAR TLANTENCHI,                                            SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on July 8, 2019 regarding the Petition for Offender
Under Supervision [132]. Karen Shanahan represented the defendant. Russell Mayer represented
the government. The defendant was advised of the alleged violations of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in
Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
11:00 a.m. on September 5, 2019.
        The government moved for detention based upon danger. The defendant is not in federal
custody and requests a detention hearing upon coming into federal custody. The defendant shall be
afforded the right to a detention hearing upon coming into federal custody and the government's motion
for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer
with the correctional officer having custody of the defendant.
        IT IS SO ORDERED.
        Dated this 9th day of July, 2019.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
